969 A.2d 1049 (2009)
198 N.J. 476
In the Matter of Dawn L. JACKSON, an Attorney at Law.
No. D-84 September Term 2008
Supreme Court of New Jersey.
March 10, 2009.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11(a), seeking the immediate temporary suspension of DAWN L. JACKSON of WEST PATERSON, who was admitted to the bar of this State in 2001, and good cause appearing;
It is ORDERED that DAWN L. JACKSON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAWN L. JACKSON be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DAWN L. JACKSON pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is *1050 directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that DAWN L. JACKSON comply with Rule 1:20-20 dealing with suspended attorneys.